Name: Commission Regulation (EEC) No 609/89 of 6 March 1989 amending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Community surveillance
 Type: Regulation
 Subject Matter: leather and textile industries;  cooperation policy;  trade policy
 Date Published: nan

 10 . 3 . 89 Official Journal of the European Communities No L 66/11 COMMISSION REGULATION (EEC) No 609/89 of 6 March 1989 amending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Community surveillance Whereas it is necessary, in the interest of clarity and efficiency, to include in a new Annex all the categories of products covered by this system of surveillance, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as amended by Regulation (EEC) No 1243/86 (2), and in particular Article 1 0 thereof, Having consulted the advisory committee set up under Article 5 of the said Regulation, Whereas, by virtue of Regulation (EEC) No 2819/79 (3), as last amended by Regulation (EEC) No 41 19/88 (4), the Commission has established a system of Community surveillance for imports of certain textile products listed in the Annex and originating in the Mediterranean countries which had signed Agreements establishing preferential arrangements with the Community, that is to say Egypt, Turkey and Malta ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2819/79 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1989. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 35, 9 . 2. 1982, p. 1 . (J) OJ No L 113, 30 . 4. 1986, p. 1 . 0 OJ No L 320, 15. 12. 1979, p. 9 . (&lt;) OJ No L 361 , 29. 12. 1988, p. 24. No L 66/12 Official Journal of the European Communities 10. 3 . 89 ANNEX Category CN code Description Units Third countries ( 1 ) (2) (3) (4) (5) 1 5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 Cotton yarn, not put up for retail sale tonnes Egypt Turkey Malta 520611 00 520612 00 520613 00 5206 14 00 520615 10 520615 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, tulle and other net fabrics : tonnes Egypt Turkey Malta 10. 3 . 89 Official Journal of the European Communities No L 66/13 ( 1 ) (2) (3) (4) (5) 2 (cont'd) 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 . 5208 21 10 5208 21 90 5208 22 1 1 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 1 1 5208 32 13 5208 3215 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 l 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 No L 66/14 Official Journal of the European Communities 10. 3 . 89 0) (2) 3 4 (S) 2 (cont 'd) 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 521 1 32 00 521 1 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 521 1 49 90 521 1 51 00 5211 52 00 5211 59 00 5212 11 10 521211 90 521212 10 521212 90 5212 13 10 521213 90 5212 14 10 521214 90 521215 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 581100 00 ex 6308 00 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 2 a) (a) Of which : Other than unbleached or bleached 10. 3 . 89 Official Journal of the European Communities No L 66/ 15 ( i ) (2) (3 (4 (5) 2a) (cont 'd) 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 * 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 521 1 32 00 5211 39 00 521 1 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 521 1 51 00 5211 52 00 521 1 59 00 521213 10 521213 90 5212 14 10 521214 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 3 tonnes TurkeyWoven fabrics of synthetic fibres (staple or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : 5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 No L 66/16 Official Journal of the European Communities 10. 3. 89 0) (2 3) (4) (5) 3 (cont 'd) 5513 21 10 5513 21 30 5513 21 90 5213 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 4900 5514 1 1 00 5514 12 00 551413 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 551441 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 551511 90 55151210 5515 12 30 5515 12 90 551513 11 551513 19 551513 91 551513 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 2211 5515 2219 5515 2291 5515 22 99 5515 29 10 5515 29 30 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 9211 55159219 5515 9291 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 590500 70 ex 6308 00 00 10. 3. 89 Official Journal of the European Communities No L 66/17 ( 1 ) (2) (3) (4) (5) 3 a) 5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 (a) Of which : Other than unbleached or bleached 5513 21 10 5513 21 30 5513 21 90 5513 2200 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 4300 5513 49 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 551519 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 5515 92 19 5515 92 99 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 » 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 611030 10 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pull ­ overs (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 1 000 pieces Egypt Turkey Malta No L 66/18 Official Journal of the European Communities 10 . 3 . 89 (1 ) (2) (3) (4) (5) 5 6101 10 90 6101 20 90 6101 30 90 610210 90 6102 20 90 6102 30 90 6110 10 10 6110 1031 6110 10 39 6110 1091 6110 10 99 6110 20 91 6110 20 99 6110 30 91 61 10 30 99 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and junipers (other than jackets and blazers), anoraks, windcheaters, wasister jackets and the like 1 000 pieces Turkey 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Men's or boys' woven breeches, shorts other than swimwear and trousers (inclu ­ ding slacks) ; women's or girls' woven trousers and slacks, of wool, of cotton or of man-made fibres 1 000 pieces Turkey Malta 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt blouses, whether or not knitted or crocheted, of wool, cotton or man made fibres 1 000 pieces Turkey Malta 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man ­ made fibres 1 000 pieces Turkey Malta 9 580211 00 580219 00 ex 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton tonnes Turkey ' 12 61151200 6115 19 10 6115 19 90 611520 11 6115 20 90 6115 9100 6115 92 00 611593 10 6115 93 30 6115 93 99 6115 99 00 Panty-hose and tights, stockings, under ­ stockings, socks, ankle-socks, sockettes and the like, knitted or corcheted, other than for babies, including stockings for varicose veins, other than products of category 70 1 000 pairs 1 Turkey 10 . 3 . 89 Official Journal of the European Communities No L 66/19 ( 1 ) (2) (3) (4) (5) 13 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or man-made fibres 1 000 pieces Turkey 18 6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 6207 92 00 6207 99 00 6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted Women's or girls' singlets and other vests, petticoasts, briefs, panties, night ­ dresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, other than knitted or crocheted tonnes Turkey 20 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Bed linen, other than knitted or crocheted tonnes Egypt Turkey 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 620212 10 ex 620212 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 Parkas ; anoraks, windcheaters, waister jackets and the like, other than, knitted or crocheted, of wool, of cotton or man ­ made fibres 1 000 pieces Turkey 22 5508 10 11 55Q8 10 19 5509 11 00 5509 1200 5509 21 10 5509 21 90 5509 22 10 5509 22 90 Yarn of staple or waste synthetic fibres, not put up for retail sale tonnes Turkey No L 66/20 Official Journal of the European Communities 10. 3. 89 ( 1 ) (2) (3) (4) (5) 22 (cont'd) 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 22 a) 5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 (a) Of which : Acrylic 24 6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 6108 31 90 6108 3211 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted Women's or girls' nightdresses, pyjamas, negliges, bathrobes, dressing growns and similar articles, knitted or croheted 1 000 pieces Turkey 26 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Women's or girls' dresses, of wool, of cotton or man-made fibres 1 000 pieces Turkey 27 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 Women's or girls' skirts, including divided skirts 1 000 pieces Turkey 10. 3. 89 Official Journal of the European Communities No L 66/21 (!) , (2) (3) (4) (5) 28 6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 6210 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 Trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of wool, of cotton or man ­ made fibres 1 000 pieces Turkey 29 6204 1 1 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 Women's or girls' suits and ensembles, other than knitted or crocheted, of wool, of cotton or man-made fibres, excluding ski suits 1 000 pieces Turkey 32 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 ex 5802 30 00 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile surfaces, of wool, of cotton or of man-made textile fibres tonnes Turkey 33 5407 20 11 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polye ­ thylene or polypropylene, less than 3 m wide ; sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like tonnes Turkey 39 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen, toilet and kitchen linen, otheT than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton tonnes 1 Turkey No L 66/22 Official Journal of the European Communities 10. 3. 89 ( 1 ) (2) (3) - (4) (5) 41 5401 10 11 5401 10 19 540210 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 6210 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 Yarn of synthetic filament (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre tonnes Turkey 56 5508 10 90 5511 10 00 5511 20 00 Yarn of staple synthetic fibres (including waste) put up for retail sale tonnes Turkey 65 5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 Knitted or crocheted fabric other than those of categories 38 A and 63, of wool, of cotton or of man-made fibres tonnes Turkey 10. 3 . 89 Official Journal of the European Communities No L 66/23 ( 1 ) (2) (3) (4) (5) 65 (cont 'd) 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 70 6115 1100 6115 20 19 6115 93 91 Panty-hose and tights of synthetic fibres, measuring per single yarn less than 67 decitex (6,7 tex) Women's full-length hosiery of synthetic fibres 1 000 pairs Turkey 73 6112 11 00 6112 1200 6112 19 00 Tracks suits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres 1 000 pieces Turkey 74 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton cSr man-made fibres, excluding ski suits 1 000 pieces Turkey 75 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 Men's or boys' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits 1 000 pieces Turkey 83 610110 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 611410 00 6114 20 00 611430 00 Overcoats, jackets, blazers and other garments, including ski suits, knitted or crocheted, excluding garments of catego ­ ries 4, 5, 7, 13, 24, 26, 27, 28, 68, 69, 72, 73, 74, 75 tonnes Turkey